Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 26 November 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My dear Daughter
					Quincy Nov’br 26th 1816
				
				I am indebted to you for several very entertaining Letters, while I have not any thing in return to amuse you with. Some marriages amongst the young folk are taking place, miss E Gerry last week to a Major Townsend. Susan was at the visit party. She is well married it is Said. a daughter of doctor Hoolbrooks to a mr Vincet, Brother to mrs E Everet who was lately in England. miss Hoolbrook is an intimate of Susan’s who has been invited to make the Wedding visit but as her Harp is upon the willow, and the Swain just left her, she has not any taste for any thing but musing—Melancholy musing—miss Catharine dexter is an other votary to Hymen. mr Alexander Townsend is the Gentleman to whom She is engaged—After having seen the world in various countries, “its Splendor and its nonsence all” I hope you are looking forward to a return to this, with some pleasing anticipations—here are most of your Relatives and connections, and here I hope your heart, and inclinations will center—I heard from your Sister Smith by mr Clarkson a cousin of mr J Smiths, who left us this morning for Boston She was well about a week since—and her little Boy. She wrote Caroline that they were comfortable there at the valley—I would not let this vessel Sail without a few lines from me—I am glad to learn that George is so well as to be making an excursion into the Country—so many of our Americans visit you, that you get more than I can tell you respecting all the occurrences of it I really feel too Stupid to add any thing more, than that I am your affectionate
				
					A Adams
				
				
			